Case 16-35842        Doc 37     Filed 03/11/19     Entered 03/11/19 15:18:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 35842
         Angela D Haney

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/10/2016.

         2) The plan was confirmed on 01/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/15/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/16/2018.

         5) The case was Dismissed on 10/17/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-35842               Doc 37     Filed 03/11/19    Entered 03/11/19 15:18:22                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $1,975.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $1,975.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $1,889.27
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $85.73
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $1,975.00

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                     Class    Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Health Care                  Unsecured         693.57           NA              NA            0.00       0.00
 Capital One                           Unsecured           0.00           NA              NA            0.00       0.00
 Capital One                           Unsecured           0.00           NA              NA            0.00       0.00
 Capital One / Carson                  Unsecured           0.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC                     Unsecured         479.00        511.56          511.56           0.00       0.00
 Chase Card Services                   Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Lane Bryant             Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Lane Bryant             Unsecured           0.00           NA              NA            0.00       0.00
 Comenitycapital/lndclb                Unsecured           0.00           NA              NA            0.00       0.00
 Ginnys/Swiss Colony Inc               Unsecured           0.00           NA              NA            0.00       0.00
 Gynecologic Cancer Institute of chi   Unsecured          97.61           NA              NA            0.00       0.00
 Little Company of Mary Hospital       Unsecured          39.82           NA              NA            0.00       0.00
 Midland Funding LLC                   Unsecured      1,140.00       1,165.78        1,165.78           0.00       0.00
 Midnight Velvet                       Unsecured           0.00           NA              NA            0.00       0.00
 Midwest Diagnostic Pathology SC       Unsecured          67.00           NA              NA            0.00       0.00
 Monterey Financial Services           Unsecured           0.00           NA              NA            0.00       0.00
 Monterey Financial Services           Unsecured           0.00           NA              NA            0.00       0.00
 Northwestern Medical Imaging          Unsecured         174.58           NA              NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured      2,899.00       2,517.09        2,517.09           0.00       0.00
 Portfolio Recovery Associates         Unsecured      2,851.00       3,027.56        3,027.56           0.00       0.00
 Quantum3 Group                        Unsecured      1,531.00       1,592.17        1,592.17           0.00       0.00
 Saint Mary Open MRI & CT              Unsecured          75.00           NA              NA            0.00       0.00
 Seventh Avenue                        Unsecured           0.00           NA              NA            0.00       0.00
 Silhouettes                           Unsecured           0.00           NA              NA            0.00       0.00
 South Div Cu                          Unsecured           0.00           NA              NA            0.00       0.00
 South Div Cu                          Unsecured           0.00           NA              NA            0.00       0.00
 South Div Cu                          Unsecured           0.00           NA              NA            0.00       0.00
 South Div Cu                          Unsecured           0.00           NA              NA            0.00       0.00
 Synchrony Bank/Car Care One           Unsecured           0.00           NA              NA            0.00       0.00
 Synchrony Bank/Sams                   Unsecured           0.00           NA              NA            0.00       0.00
 Wffnatbank                            Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-35842        Doc 37      Filed 03/11/19     Entered 03/11/19 15:18:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,814.16               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,975.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,975.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
